


110 HR 3101 IH: To amend the Biomass Research and Development Act of 2000

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3101
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Ms. Shea-Porter (for
			 herself, Mr. Welch of Vermont,
			 Mr. McHugh,
			 Mr. Michaud,
			 Mr. Langevin,
			 Mr. Delahunt,
			 Mr. Hodes,
			 Mr. Capuano, and
			 Mr. Allen) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Biomass Research and Development Act of 2000
		  to include heating fuel produced from biomass in the definition of biobased
		  fuel.
	
	
		1.Biobased fuel
			 definitionSection 303(2) of
			 the Biomass Research and Development Act of 2000 (7 U.S.C. 8602(2)) is amended
			 by inserting or heating after transportation.
		
